OPINION
By THE COURT:
This is an action for declaratory judgment, whereby plaintiffs sought to have their rights determined in the operation of a “Bingo” game and to restrain the defendants from interfering with the operation thereof.
Defendants demurred to the amended petition, which demurrer was sustained by the Common Pleas Court and the amended petition was dismissed. From this judgment the appeal stands on questions of law.
The parties were favored with an exhaustive and well written opinion by the trial court, and this court adopts the reasoning and conclusions therein reached. See also: Driskill v. City of Cincinnati, 66 Oh Ap 372, and that part of Borchard’s Declaratory Judgments, page 40, quoted with approval on page 375 of the Driskill case.
None of the four separate assignments of error are well made; there is no prejudicial error herein, and the judgment is affirmed. Exceptions noted. Order see journal.
HUNSICKER, PJ, DOYLE, J, METCALF, J, concur.